Citation Nr: 0112939	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a stomach disability.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to warrant reopening the veteran's claim for 
service connection for a stomach disorder.  The veteran filed 
a timely notice of disagreement, and was presented with a 
statement of the case by the RO.  He then filed a timely VA 
Form 9, perfecting his appeal.  

This case was originally presented to the Board in September 
1997, at which time no new and material evidence was found 
with which to reopen the veteran's claim.  The veteran 
subsequently appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  In response to 
Appellee's Motion to Remand and to Stay Proceedings, the 
Court, in an Order dated in December 1998, vacated the 
September 1997 Board decision and remanded the case to the 
Board.  In a July 1999 action, the Board remanded the 
veteran's appeal to the RO for reconsideration in light of 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 


REMAND

This case must be remanded a second time because the RO has 
not responded to the December 1998 order of the United States 
Court of Appeals for Veterans Claims or the Board's July 1999 
remand.

As stated by the Board in the remand of July 1999, the United 
States Court of Appeals for Veterans Claims, in its order of 
December 1998, vacated the Board's decision of 1997.  The 
Court vacated the Board's decision because there had been a 
change in the law after VA decided the case:  Subsequent to 
the Board's 1997 decision, the United States Court of Appeals 
for the Federal Circuit invalidated the definition of "new 
and material evidence" outlined in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).    Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Because both the RO and the Board had 
reviewed the veteran's request to reopen at a time when the 
Colvin case stood as the correct definition of new and 
material evidence, VA had not given the veteran the benefit 
of the more favorable standard announced in Hodge.  For this 
reason, the Court of Appeals for Veterans Claims took action 
to have VA re-adjudicate, thereby affording the veteran the 
benefit of the more favorable standard.

As has been made clear by the Court of Veterans Appeals for 
Veterans Claims, it would be unfair for the Board to decide 
the case on a basis different from the one the RO had 
applied.  Bernard v. Brown, 4 Vet. App. 384 (1993).   For 
this reason, the Board, after receiving the Court's order, in 
turn remanded the case to the RO for re-adjudication.

Thus, the record shows that the Court of Appeals for Veterans 
Claims ordered VA to re-adjudicate the 1995 veteran's request 
to reopen his claim, applying the current, correct legal 
standard.  Despite the fact that the Board remanded this case 
in July 1999 with instructions to re-adjudicate the claim 
under the current, correct legal standard, the RO limited its 
review of the claim to material added to the record in August 
1999.  

The RO did nothing to address the claim that was under 
consideration by the Court.

The case must be remanded to the RO to address the claim that 
was under consideration when the Court vacated and remanded 
the case--that is, the claim that was denied at the RO in 
1995, appealed to the Board and decided in 1997, and, 
finally, reviewed by the Court in December 1998.  The RO's 
cursory review of the veteran's letter of August 1999 fails 
to take into account the orders of the Court and the Board 
and is unresponsive to the veteran's efforts to have his 1995 
claim reviewed on appeal.   

In addition, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist the veteran 
and provide the veteran with notice of the evidence required 
to substantiate his claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The RO must assure that all development required 
under the Veterans Claims Assistance Act is completed.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is thus remanded for the following additional 
development: 

1.  The RO must read the Order of the 
United States Court of Appeals for 
Veterans Claims dated December 15, 1998, 
along with the attached Appellee's Motion 
to Remand and Stay Proceedings.

2.  The RO must read this entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.  

3.  The RO must ensure that all available 
pertinent records of treatment are 
associated with the claims folder, to 
include both private and VA records.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed. 

5.  The veteran's request to reopen his 
claim for service connection for a 
gastrointestinal disability must be re-
adjudicated by the RO.   The RO must make 
a determination as to whether the evidence 
added to the record, by itself or in 
connection with evidence previously 
assembled, is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.   The RO's re-
adjudication must include a list of all 
the items of evidence considered in re-
adjudicating the request to reopen the 
claim, along with a statement as to how 
the law was applied in assessing each item 
of evidence.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a statement of the 
case (SOC) containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  As is required 
under 38 U.S.C.A. § 7105(d), the SOC must 
also include a summary of the reasons for 
the RO's decision.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board expresses no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

